Citation Nr: 0212588	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim service connection for arthritis of knees and 
ankles.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  In March 1996 the Board denied the veteran's application 
to reopen a claim for service connection for arthritis of the 
knees and ankles.  

2.  Evidence received since that decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for arthritis of the knees and 
ankles; and the March 1996 Board decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published. 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the VCAA.  In this regard, the 
veteran was informed of the requirements necessary to 
establish his claim the statement of the case and letters 
from the RO the veteran dated in April and August 2000.  
Also, the Board is satisfied that all available pertinent 
evidence had been obtained.  The veteran during his 
videoconference hearing in May 2002 indicated that he had 
made unsuccessful attempts to obtain records.  As such, the 
Board finds that the RO has complied with the provisions of 
the VCAA and it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  See Bernard 
v. Brown, 4 Vet. App. 384.

I. Background

The complete service medical records are not on file and were 
reportedly destroyed in the 1973 fire at the National 
Personnel Records Center.  As such, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991)

Of record is the December 1955 service separation examination 
which shows that examination of feet and lower extremities 
was normal.

The veteran's initial claim for service connection for a 
bilateral leg condition was received in August 1991.  A VA 
examination was conducted in October 1991.  At that time the 
veteran reported that he had had lower extremities symptoms 
since he had been on maneuvers in cold weather in service in 
1955.  The diagnosis was arthralgia ankles and knees.

VA medical record shows that he was seen in October 1991 for 
bilateral leg pain and knee weakness, which became worse over 
the years.  X-rays of the knees showed narrowing of the joint 
spaces.  Subsequently degenerative joint disease was 
diagnosed.  

A hearing was held at the RO in November 1992.  At that time 
the veteran testified as to his inservice symptoms and 
treatment.   

In March 1996, the Board denied service connection for 
residuals of frostbite and arthritis of the feet and ankles.  
In that decision, the Board found that the veteran was 
competent to describe the symptoms and inservice treatment 
that he received.  The Board found that there was no 
competent medical evidence which established that the veteran 
currently had arthritis of the knees and ankles which was 
related to service or any incident therein.  This decision is 
final.  38 U.S.C.A. § (7104).  However, the veteran may 
reopen his claim by submitting new and material evidence. 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998). 

The evidence received since the March 1996 Board decision 
includes a December 1999 a statement from a fellow soldier 
who recalled that the veteran complained of leg pain during 
service and said he was taking medication for arthritis.   
Also received were additional VA and private treatment 
records showing treatment for arthritis from December 1991 to 
2000.  C. F. S., M.D. reported in January 2000 that the 
veteran gave a history of the onset of degenerative joint 
disease in the knees while in the military service.  A May 
2002 statement from Dr. S is to the effect that he had been 
treating the veteran since January 2000 for moderate to 
severe degenerative joint disease primarily of the knees.  

In May 2002 a videoconference hearing was conducted before 
the undersigned member of the Board.  At that time the 
veteran testified as to his symptoms and treatment.

II. Analysis

The additional evidence received since the March 1996 Board 
decision includes a private treatment records showing 
treatment dated from December 1991 for arthritis more 
approximately 26 years after service.  This is a disability 
that had been established at the time of the March 1996 Board 
decision.

Moreover, the veteran's statements and testimony are 
essentially cumulative in nature.  The statement of the 
fellow soldier that the veteran told him in service that he 
had leg pain due to arthritis is also not material evidence 
to reopen the claim since, as a layman, neither the veteran 
nor the fellow soldier have the competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The fact that 
the veteran was reportedly taking medication for leg pain is 
repetitious of statements that were of record at the time of 
the March 1996 Board decision.  

In a January 2000 statement, Dr. S. reported the veteran gave 
a history of degenerative joint disease in the knees starting 
in service.  This is only cumulative information, not new 
evidence; and, moreover, such a mere transcription of a lay 
history is not competent medical evidence of causality.  See 
LeShore v. Brown, 8 Vet.App. 406 (1995).

The Board finds that the additional evidence received since 
the March 1996 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that that new 
and material evidence has not been submitted to reopen the 
claim for service connection for arthritis of the ankles and 
knees.  

ORDER

The application to reopen the claim for service connection 
for arthritis of the knees and ankles is denied.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

